Citation Nr: 0729179	
Decision Date: 09/17/07    Archive Date: 10/01/07

DOCKET NO.  03-00 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for a left hip disability, 
to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1975 to May 
1977.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Manchester, New Hampshire, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In November 2003, the veteran was afforded a videoconference 
hearing before the undersigned Veterans Law Judge.  He was 
also provided a hearing before a Decision Review Officer at 
the Manchester RO in March 2003.  Transcripts of these 
hearings are of record.

The veteran's claim for service connection for left hip 
disability was most recently before the Board in February 
2006, at which time the Board remanded the claim for further 
action by the originating agency.  



REMAND

The veteran claims that service connection is warranted for 
left hip disability because it is the result of his service-
connected left ankle disability and nerve impairment in the 
left lower leg.  In the February 2006 remand, the Board 
directed the RO or the Appeals Management Center (AMC), in 
Washington, D.C., to arrange for the veteran to afforded a VA 
examination by a physician with appropriate expertise to 
determine the nature and etiology of any currently present 
left hip disorder.  Specifically, the examiner was to provide 
an opinion as to whether there is a 50 percent or better 
probability that the veteran's left hip disability is 
etiologically related to his military service or was caused 
or chronically worsened by service-connected disability of 
the left lower extremity.  In addition, the physician was to 
provide the rationale for his opinion.

Thereafter, the veteran was afforded a VA examination in 
April 2007.  The examiner stated his opinion that it is 
"less than likely" that the veteran's left hip disability 
is, "related to his military service or was caused or 
worsened by his service connected left ankle problems."  
This opinion is not in compliance with the Board's directive.  
The physician did not address whether the veteran's left hip 
disability was caused or chronically worsened by the service-
connected nerve impairment in the left lower leg.  In 
addition, the physician did not address whether there is a 50 
percent probability that the left hip disability is related 
to service or service-connected disability.  Finally, the 
Board notes that the physician failed to provide the 
rationale for his opinion.  Accordingly, the Board has 
determined that the opinion is not adequate for adjudication 
purposes.

In a case such as this, where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance.  See Stegall v. West, 11 Vet. 
App 268 (1998).  

Accordingly, this case is REMANDED to the RO or the AMC for 
the following actions:

1.  The claims folder should be returned 
to the physician who performed the April 
2007 VA examination of the veteran.  He 
should be requested to provide an 
addendum in which he expresses an opinion 
as to whether there is a 50 percent or 
better probability that the veteran's 
left hip disability is etiologically 
related to his military service or was 
caused or chronically worsened by the 
service-connected left ankle disability 
and/or nerve impairment in the left lower 
leg.  The rationale for the opinion must 
also be provided.  If the April 2007 
examiner is no longer available, the 
required opinion and supporting rationale 
should be obtained from another physician 
with appropriate expertise.  Another 
examination of the veteran should only be 
performed if deemed necessary by the 
examiner.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the appellant's claim based 
on a de novo review of the record.  If 
the benefit sought on appeal is not 
granted to the appellant's satisfaction, 
a supplemental statement of the case 
should be issued, and the appellant and 
his representative should be afforded the 
requisite opportunity to respond before 
the claims folder is returned to the 
Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

